Case
  Case
     17-34659
       17-34659Doc
                 Claim
                   36-13 Filed
                          Filed04/01/19
                                12/18/17 Entered
                                          Desc Main
                                                 04/01/19
                                                     Document
                                                          10:34:01Page
                                                                    Desc
                                                                       8 ofExhibit
                                                                            34
                                A Page 1 of 23
Case
  Case
     17-34659
       17-34659Doc
                 Claim
                   36-13 Filed
                          Filed04/01/19
                                12/18/17 Entered
                                          Desc Main
                                                 04/01/19
                                                     Document
                                                          10:34:01Page
                                                                    Desc
                                                                       9 ofExhibit
                                                                            34
                                A Page 2 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       10 of
                                                                          Exhibit
                                                                             34
                                 A Page 3 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       11 of
                                                                          Exhibit
                                                                             34
                                 A Page 4 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       12 of
                                                                          Exhibit
                                                                             34
                                 A Page 5 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       13 of
                                                                          Exhibit
                                                                             34
                                 A Page 6 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       14 of
                                                                          Exhibit
                                                                             34
                                 A Page 7 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       15 of
                                                                          Exhibit
                                                                             34
                                 A Page 8 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       16 of
                                                                          Exhibit
                                                                             34
                                 A Page 9 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       17 of
                                                                          Exhibit
                                                                             34
                                A Page 10 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       18 of
                                                                          Exhibit
                                                                             34
                                A Page 11 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       19 of
                                                                          Exhibit
                                                                             34
                                A Page 12 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       20 of
                                                                          Exhibit
                                                                             34
                                A Page 13 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       21 of
                                                                          Exhibit
                                                                             34
                                A Page 14 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       22 of
                                                                          Exhibit
                                                                             34
                                A Page 15 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       23 of
                                                                          Exhibit
                                                                             34
                                A Page 16 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       24 of
                                                                          Exhibit
                                                                             34
                                A Page 17 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       25 of
                                                                          Exhibit
                                                                             34
                                A Page 18 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       26 of
                                                                          Exhibit
                                                                             34
                                A Page 19 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       27 of
                                                                          Exhibit
                                                                             34
                                A Page 20 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       28 of
                                                                          Exhibit
                                                                             34
                                A Page 21 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       29 of
                                                                          Exhibit
                                                                             34
                                A Page 22 of 23
Case
 Case17-34659
       17-34659 Doc
                 Claim
                    36-13 Filed
                          Filed 04/01/19
                                12/18/17 Entered
                                         Desc Main
                                                 04/01/19
                                                    Document
                                                          10:34:01Page
                                                                     Desc
                                                                       30 of
                                                                          Exhibit
                                                                             34
                                A Page 23 of 23
